EXHIBIT 10.12
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), effective
as of November 1, 2008 (the “Effective Date”), is by and between McKesson
Corporation (the “Company”), a Delaware corporation with its principal office at
One Post Street, San Francisco, California, and Paul C. Julian (“Executive”).
RECITALS
     A. WHEREAS, Executive and the Company have previously entered into that
certain Employment Agreement dated as of April 1, 2004 (the “Prior Employment
Agreement”);
     B. WHEREAS, Executive and the Company have previously amended and restated
the terms of the Prior Employment Agreement, effective as of November 1, 2006;
     C. WHEREAS, the Company, in its business, develops and uses certain
Confidential Information (as defined in Paragraph 7(c) below). Such Confidential
Information will necessarily be communicated to or acquired by Executive by
virtue of his employment with the Company, and the Company has spent time,
effort and money to develop such Confidential Information and to promote and
increase its goodwill;
     D. WHEREAS, the Company desires to retain the services of, and employ,
Executive on its own behalf and on behalf of its affiliated companies for the
period provided in this Agreement and, in so doing, to protect its Confidential
Information and goodwill, and Executive is willing to accept employment by the
Company on a full-time basis for such period, upon the terms and conditions
hereinafter set forth; and
     E. WHEREAS, Executive and the Company wish to amend and restate the terms
of the Agreement to comply with the final regulations promulgated under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
preserve deductibility of certain compensation under Section 162(m) of the Code
in accordance with Revenue Ruling 2008-13.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:
1. Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ Executive, and Executive agrees to accept employment
from, and remain in the employ of, the Company for the period stated in
Paragraph 3 below.
2. Position and Responsibilities. During the period of his employment hereunder,
Executive agrees to serve the Company, and the Company shall employ Executive,
as Executive Vice President and Group President or in such other senior
corporate executive capacity or capacities as may be specified from time to time
by the Chief Executive Officer of the Company (the “Chief Executive Officer”).

 



--------------------------------------------------------------------------------



 



3. Term and Duties.
     (a) Term of Employment. The period of Executive’s employment under this
Agreement shall be deemed to have commenced on the date of this Agreement and
shall continue until the third (3rd) anniversary of the Effective Date; unless
terminated earlier in accordance with Paragraphs 6-9 below; provided, however,
that the term of this Agreement shall automatically be extended for one
(1) additional year on each anniversary of the Effective Date, unless terminated
earlier in accordance with Paragraphs 6-9 below (the “Term”).
     (b) Duties. During the period of his employment hereunder and except for
illness, reasonable vacation periods and reasonable leaves of absence, Executive
shall devote his best efforts and all his business time, attention and skill to
the business and affairs of the Company and its affiliated companies, as such
business and affairs now exist and as they may be hereafter changed or added to,
under and pursuant to the general direction of the Board of Directors of the
Company (the “Board”); provided, however, that, with the approval of the Chief
Executive Officer, Executive may serve, or continue to serve, on the boards of
directors of, hold any other offices or positions in, companies or organizations
which, in such officer’s judgment, will not present any conflict of interest
with the Company or any of its subsidiaries or affiliates or divisions, or
materially adversely affect the performance of Executive’s duties pursuant to
this Agreement. The Company shall retain full direction and control of the means
and methods by which Executive performs the services for which he is employed
hereunder. The services which are to be employed by Executive hereunder are to
be rendered in the State of California, or in such other place or places in the
United States or elsewhere as may be determined from time to time by the Board,
but are to be rendered primarily at the headquarters of the Company in San
Francisco, California.
4. Compensation and Reimbursement of Expenses.
     (a) Compensation. During the period of his employment hereunder, Executive
shall be paid a salary, in monthly or semi-monthly installments (in accordance
with the Company’s normal payroll practices for senior executive officers), at
the rate of Nine Hundred Eighty-Six Thousand Dollars ($986,000) per year, or
such higher salary as may be from time to time approved by the Board (or any
duly authorized Committee thereof) (any such higher salary so approved to be
thereafter the minimum salary payable to Executive during the remainder of the
Term hereof), plus such additional incentive compensation, if any, as may be
awarded to him yearly by the Board (or any duly authorized Committee thereof).
For purposes of the MIP (as defined in Paragraph 5 below), for each of the
Company’s fiscal years ending during the Term of this Agreement, Executive’s
Individual Target Award (as defined in the MIP) shall be 100% during fiscal year
2007 and 110% thereafter of his base salary for the applicable Year (as defined
in the MIP).
     (b) Reimbursement of Expenses. The Company shall pay or reimburse
Executive, in accordance with its normal policies and practices, for all
reasonable travel and other expenses incurred by Executive in performing his
obligations hereunder; provided, however, any such expenses eligible for
reimbursement that are taxable to Executive and incurred during the course of
Executive’s employment may not affect the expenses eligible for reimbursement in
any other taxable year.

2



--------------------------------------------------------------------------------



 



5. Other Benefits. During the period of his employment hereunder, Executive
shall be entitled to receive all other benefits of employment generally
available to other members of the Company’s senior management and those benefits
for which key executives are or shall become eligible, when and as he becomes
eligible therefore, including without limitation, group health and life
insurance benefits, short and long-term disability plans, deferred compensation
plans, and participation in the Company’s Profit-Sharing Investment Plan,
Company-sponsored medical plan, Executive Medical Plan, Management Incentive
Plan (“MIP”), Executive Benefit Retirement Plan (“EBRP”), Executive Survivor
Benefits Plan (“ESBP”), Long-Term Incentive Plan, Employee Stock Purchase Plan
and the 1994 Stock Option and Restricted Stock Plan, the 2005 Stock Plan, and
any other similar plan or arrangement (collectively, the “Stock Incentive
Plans”).
6. Benefits Payable Upon Disability or Death.
     (a) Disability Benefits. If, during the term of this Agreement, Executive
sustains a disability, as defined in Treasury Regulation section
1.409A-3(i)(4)(i) or -3(i)(4)(iii), the Company shall continue to pay Executive
his then current salary hereunder at the time of the regular payroll schedule
during the period of such disability or, if less, for a period of twelve
(12) calendar months, at which time the Company’s obligations hereunder shall
cease and terminate.
     (b) Death Benefits. In the event of the death of Executive during the Term
of this Agreement, Executive’s salary payable hereunder shall continue to be
paid to Executive’s surviving spouse or, if there is no spouse surviving, then
to Executive’s designee or representative (as the case may be) at the time of
the regular payroll schedule through the six-month period following the end of
the calendar month in which Executive’s death occurs. Thereafter, all of the
Company’s obligations hereunder shall cease and terminate.
     (c) Other Plans. The provisions of this Paragraph 6 shall not affect any
rights of Executive’s heirs, administrators, executors, legatees, beneficiaries
or assigns under the Company’s Profit-Sharing Investment Plan, EBRP, ESBP, Stock
Incentive Plans, any Employee Stock Purchase Plan (or any other similar plan or
arrangement), any stock purchase plan or any other employee benefit plan of the
Company, and any such rights shall be governed by the terms of the respective
plans.
7. Obligations of Executive During and After Employment.
     (a) Noncompetition. Executive agrees that during the term of his employment
hereunder, and for the “Noncompetition Period” (as hereinafter defined)
thereafter following the termination of Executive’s employment with the Company
for any reason, he will not, within the United States, participate, engage or
have any interest in, directly or indirectly, any person, firm, corporation, or
business (where as an employee, officer, director, agent, creditor, or
consultant or in any capacity which calls for the rendering of personal
services, advice, acts of management, operation or control) which carries on any
business or activity competitive with the Company or any affiliated company
(including, without limitation, any products or services sold, investigated,
developed or otherwise pursued by the Company or any affiliated company at any
time or from time to time) without the prior written consent of the Chief
Executive Officer. For purposes of this Paragraph 7 (a), the “Noncompetition
Period” shall be deemed to be the period during which

3



--------------------------------------------------------------------------------



 



Executive is receiving salary continuation payments hereunder. Should Executive
violate his obligations under this Paragraph 7(a), any further salary
continuation payments or other severance benefits shall immediately cease. This
Paragraph 7(a) shall survive the termination or expiration of this Agreement.
     (b) Unauthorized Use of Confidential Information. Executive acknowledges
and agrees that (i) during the course of his employment Executive will have
produced and/or have access to Confidential Information (as defined in
subparagraph (c) hereof), of the Company and its affiliated companies, and
(ii) the unauthorized use or sale of any of such confidential or proprietary
information at any time would harm the Company and would constitute unfair
competition with the Company either during or after the term of this Agreement.
Therefore, during and subsequent to his employment by the Company and its
affiliated companies, Executive agrees to hold in confidence and not, directly
or indirectly, disclose, use, copy or make lists of any such information, except
to the extent expressly authorized by the Company in writing or as required by
law. All records, files, drawings, documents, equipment, and the like, or copies
thereof, relating to the Company’s business, or the business of any of its
affiliated companies, which Executive shall prepare, use, or come into contact
with, shall be and remain the sole property of the Company, and shall not be
removed (except to allow Executive to perform his responsibilities hereunder
while traveling for business purposes or otherwise working away from his office)
from the Company’s or the affiliated company’s premises without its prior
written consent, and shall be promptly returned to the Company upon termination
of employment with the Company and its affiliated companies. This Paragraph 7
(b) shall survive the termination or expiration of this Agreement.
     (c) Confidential Information Defined. For purposes of this Agreement,
“Confidential Information” means all information (whether reduced to written,
electronic, magnetic or other tangible form) acquired in any way by Executive
during the course of his employment with the Company or any of its affiliated
companies concerning the products, projects, activities, business or affairs of
the Company and its affiliated companies, or the Company’s or any of its
affiliated company’s customers, including without limitation, (i) all
information concerning trade secrets of the Company and its affiliated
companies, including computer programs, system documentation, special hardware,
product hardware, related software development, manuals, formulae, processes,
methods, machines, compositions, ideas, improvements or inventions of the
Company and its affiliated companies, (ii) all sales and financial information
concerning the Company and its affiliated companies, (iii) all customer and
supplier lists of the Company and its affiliated companies, (iv) all information
concerning products or projects under development by the Company or any of its
affiliated companies or marketing plans for any of those products or projects,
and (v) all information in any way concerning the products, projects,
activities, business or affairs of customers of the Company or any of its
affiliated companies which was furnished to him by the Company or any of its
agents or customers; provided, however, that Confidential Information does not
include information which (A) becomes available to the public other than as a
result of a disclosure by Executive, (B) was available to him on a
non-confidential basis outside of his employment with the Company, or
(C) becomes available to him on a non-confidential basis from a source other
than the Company or any of its agents, creditors, suppliers, lessors, lessees or
customers.

4



--------------------------------------------------------------------------------



 



     (d) Nonsolicitation of Employees. Executive recognizes and acknowledges
that it is essential for the proper protection of the business of the Company
and its affiliated companies that Executive be restrained for a reasonable
period following the termination of Executive’s employment with the Company and
its affiliated companies from (i) soliciting or inducing any employee of the
Company or any of its affiliated companies to leave the employ of the Company or
any of its affiliated companies, and (ii) hiring or attempting to hire any
employee of the Company or any of its affiliated companies. Accordingly,
Executive agrees that during the term of his employment hereunder, and for the
Nonsolicitation Period thereafter following the termination of Executive’s
employment with the Company and its affiliated companies for any reason,
Executive shall not, directly or indirectly, hire, solicit, aid in or encourage
the hiring and/or solicitation of, contract with, aid in or encourage the
contracting with, or induce or encourage to leave the employment of the Company
or any its affiliated companies any employee of the Company or any of its
affiliated Companies. For purposes of this Paragraph 7(d), the “Nonsolicitation
Period” shall be deemed to be the longer of (i) two (2) years following
termination of Executive’s employment for any reason, or (ii) the period during
which Executive is receiving salary continuation payments hereunder. Should
Executive violate his obligations under this Paragraph 7(d), any further salary
continuation payments or other severance benefits shall immediately cease. This
Paragraph 7(d) shall survive the termination or expiration of this Agreement.
     (e) Nonsolicitation of Customers. Executive recognizes and acknowledges
that it is essential for the proper protection of the business of the Company
and its affiliated companies that Executive be restrained for a reasonable
period following the termination of Executive’s employment with the Company and
its affiliated companies from soliciting the trade of or trading with the
customers of the Company or any of its affiliated companies for any competitive
business purpose. Accordingly, Executive agrees that during the term of his
employment hereunder, and for the Nonsolicitation Period thereafter following
the termination of Executive’s employment with the Company and its affiliated
companies for any reason, Executive shall not, directly or indirectly, solicit,
aid in or encourage the solicitation of, contract with, aid in or encourage the
contracting with, service, or contact any person or entity which is, or was,
within three years prior to the termination of Executive’s employment with the
Company and its affiliated companies, a customer or client of the Company or any
of its affiliated companies for the purpose of offering or selling a product or
service competitive with any of those offered by the Company or any of its
affiliated companies. For purposes of this Paragraph 7(e), the “Nonsolicitation
Period” shall be deemed to be the longer of (i) two (2) years following
termination of Executive’s employment for any reason, or (ii) the period during
which Executive is receiving salary continuation payments hereunder. Should
Executive violate his obligations under this Paragraph 7(e), any further salary
continuation payments or other severance benefits shall immediately cease. This
Paragraph 7(e) shall survive the termination or expiration of this Agreement.
     (f) Remedy for Breach. Executive agrees that in the event of a breach or
threatened breach of any of the covenants contained in this Paragraph 7, the
Company shall have the right and remedy to have such covenants specifically
enforced by any court having jurisdiction, it being acknowledged and agreed that
any material breach of any of the covenants will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy to the
Company.

5



--------------------------------------------------------------------------------



 



     (g) Blue-Penciling. Executive acknowledges and agrees that the
noncompetition and nonsolicitation provisions contained herein are reasonable
and valid in geographic, temporal and subject matter scope and in all other
respects, and do not impose limitations greater than are necessary to protect
the goodwill, Confidential Information and other business interests of the
Company. Nevertheless, if any court determines that any of said noncompetition
and other restrictive covenants and agreements, or any part thereof, is
unenforceable because of the duration or geographic scope of such provision,
such court shall have the power to reduce the duration or scope of such
provision, as the case may be, and, in its reduced form, such provision shall
then be enforceable to the maximum extent permitted by applicable law.
     (h) Mutual Dependence. Executive understands and agrees that his full
compliance with Section 7 of this Agreement is an express condition for and
mutually dependent upon the obligations of the Company to pay Executive his
compensation and benefits, including severance pay, during the remainder of the
Term. Executive further understands and agrees that in the event that any
provisions of Section 7 of this Agreement are rendered void, invalid, illegal or
otherwise unenforceable, in whole or in substantial part, as a result of actions
not initiated by the Company or its agent, the Company’s obligations to pay
Executive his Base Salary, bonus or any other compensation and benefits,
including severance pay, may be terminated immediately.
     (i) Right to Resign. The parties expressly acknowledge that Executive may
terminate his employment at any time for any reason upon giving written notice
of termination to the Company, and that such resignation shall not constitute a
breach of this Agreement.
8. Termination.
     (a) For Cause. Notwithstanding anything herein to the contrary, the Company
may, without liability, terminate Executive’s employment hereunder for Cause (as
defined below) at any time upon written notice from the Board (or any duly
authorized Committee thereof) specifying such Cause, and thereafter, the
Company’s obligations hereunder shall cease and terminate; provided, however,
that such written notice shall not be delivered until after the Board (or any
duly authorized Committee thereof) shall have given Executive written notice
specifying the conduct alleged to nave constituted such Cause and Executive has
tailed to cure such conduct, if curable, within fifteen (15) days following
receipt of such notice. As used herein, the term “Cause” shall mean
(i) Executive’s willful misconduct, habitual neglect or dishonesty with respect
to matters involving the Company or its subsidiaries which is materially and
demonstrably injurious to the Company, or (ii) a material breach by Executive of
one or more terms of this Agreement.
     (b) Arbitration Required to Confirm Cause. In the event of a termination
for Cause pursuant to Paragraph 8(a) above, the Company shall continue to pay
Executive’s then current compensation as specified in this Agreement until the
issuance of an arbitration award affirming the Company’s action. Such
arbitration shall be held in accordance with the provisions of Paragraph 12(d)
below. In the event the award upholds the action of the Company, Executive shall
promptly repay to the Company any sums received pursuant to this subparagraph
(b), following termination of employment.

6



--------------------------------------------------------------------------------



 



     (c) Other Than for Cause, Performance, Reorganization. Notwithstanding
anything herein to the contrary, the Company may also terminate Executive’s
employment (without regard to any general or specific policies of the Company
relating to the employment or termination of its employees) (i) should Executive
fail to perform his duties hereunder in a manner satisfactory to the Chief
Executive Officer, (ii) should Executive’s position be eliminated as a result of
a reorganization or restructuring of the Company or any of its affiliated
companies, or (iii) for any other reason or reasons, in the Company’s sole
discretion.
     (d) Obligations of the Company on Termination of Employment or Separation
from Service.
          (i) If the Company terminates Executive’s employment pursuant to
Paragraph 8(a) above and the Company’s action is affirmed as specified in
Paragraph 8(b) above or Executive terminates his employment with the Company
other than for Good Reason (as defined in subparagraph (d)(iii) below), then all
of the Company’s obligations hereunder shall immediately cease and terminate.
Executive shall thereupon have, no further right or entitlement to additional
salary, incentive compensation payments or awards, or any perquisites from the
Company whatsoever, and Executive’s rights, if any, under the Company’s employee
and executive benefit plans shall be determined solely in accordance with the
express terms of the respective plans.
          (ii) If the Executive has a separation from service (as defined in
Treasury Regulation section 1.409A-1(h) (“Separation from Service”), which is
involuntary and pursuant to Paragraph 8(c) above or Executive has a Separation
from Service with the Company for Good Reason prior to the expiration of the
Term, then in lieu of any benefits payable pursuant to the Company’s Executive
Severance Policy (so long as the compensation and benefits payable hereunder
equal or exceed those payable under said Policy) and in complete satisfaction
and discharge of all of its obligations to Executive hereunder, the Company
shall, provided Executive is not in breach of the provisions of Paragraph 7
above and except as provided in Paragraph 9 below, and conditioned upon
Executive’s execution of a standard, full release of claims (it being understood
that such release shall be mutual, and shall contain standard “carve-outs” from
Executive’s release for indemnification rights, vested rights under pension,
insurance and other benefit plans, and the like) and such release becoming
effective within forty-five (45) days of Executive’s Separation from Service, or
such longer period of time as required by law, (A) provide Executive with
monthly cash payments equal to Executive’s final monthly base salary
(“Severance”) for the remainder of the Term (the “Severance Period”); provided
that, any such payment that would be paid in the six-month period beginning from
Executive’s Separation from Service shall be paid in the seventh (7th) month
following the month in which such Separation from Service occurs and the amount
subject to the six-month delay shall accrue interest at the Deferred
Compensation Administration Plan III Rate (the “DCAP Rate”) for the period of
such delay, which interest shall be paid together with such payment, and further
provided that the Company’s obligation to make such Severance payments shall be
reduced by any compensation received by Executive from a subsequent employer
during the Severance Period, (B) consider Executive for a bonus under the terms
of the Company’s MIP for the fiscal year in which termination occurs (but not
for any subsequent year) provided that any such bonus shall be based on
performance metrics established fro the applicable performance period and shall
be pro-rated to reflect the portion of the year for which Executive was actively
employed, and shall be made

7



--------------------------------------------------------------------------------



 



at the time and in the manner applicable to MIP payments for current employees
unless validly deferred under a Company-sponsored deferred compensation program,
then the payment shall be made in accordance with the applicable program,
(C) continue Executive’s Company-sponsored medic al plan benefits or provide
comparable medical plan benefits until the end of the Severance Period, (D)
subject to the express special forfeiture and repayment provisions of the
respective plans (or the terms and conditions applicable thereto), (1) continue
the accrual and vesting of Executive’s rights, benefits and outstanding awards
for the remainder of the Severance Period for purposes of the ESBP, and the
Incentive Plans provided, however, that (unless otherwise provided by the terms
of the applicable plan, or unless the Board, or any duly authorized Committee
thereof, in its sole discretion determines otherwise), Executive shall in no
event receive or be entitled to either additional grants or awards subsequent to
the date of termination, or “Approved Retirement” status, under the foregoing
plans, and (2) calculate Executive’s EBRP benefit as if she continued employment
until the end of the Severance Period, and (E) terminate Executive’s
participation in the Company’s tax-qualified profit-sharing plans, long-term
incentive plan, and Employee Stock Purchase Plan, pursuant to the terms of the
respective plans, as of the date of Executive’s termination of employment.
          (iii) For purposes of this Agreement, “Good Reason” shall mean any of
the following actions, if taken without the express written consent of
Executive: (A) any material change by the Company in Executive’s functions,
duties or responsibilities as Executive Vice President and Group President,
which change would cause Executive’s position with the Company to become of less
dignity, responsibility, importance, or scope as compared to the position and
attributes that applied to Executive as of the Effective Date; (B) any reduction
in Executive’s base salary, other than a proportional reduction effected as part
of an across-the board reduction affecting all executive employees of the
Company; (C) any material failure by the Company to comply with any of the
provisions of the Agreement; (D) the Company’s requiring Executive to be based
at any office or location more than twenty-five (25) miles from the office at
which Executive is based as of the Effective Date, except for travel reasonably
required in the performance of Executive’s responsibilities and consistent with
practices as of the Effective Date; or (E) in the event of a Change in Control,
any change in the level of officer within the Company to whom Executive reports,
as this reporting relationship existed immediately prior to a Change in Control.
9. Separation from Service in Connection with a Change in Control.
Notwithstanding the provisions of Paragraph 8(d) above, in the event of an
occurrence of a Change in Control, the following provisions shall apply in the
event of Executive’s Separation from Service (i) within two (2) years following
such Change in Control, or (ii) within the six-month period immediately
preceding and proximate to such Change in Control if such Separation from
Service occurs at the direction of the person or entity that is involved in, or
otherwise in connection with, such Change in Control:
     (a) If Executive has a Separation from Service, which is involuntary and
pursuant to Paragraph 8(c) above or otherwise without Cause or Executive has a
Separation from Service with the Company for Good Reason, then the Company
shall, in lieu of the benefits payable under Paragraph 8(d)(ii) above,
immediately pay to Executive in a cash lump sum an amount equal to 2.99
multiplied by Executive’s Earnings (as defined in the Company’s Change in
Control Policy for Selected Executive Employees) and shall take all actions
described in clauses

8



--------------------------------------------------------------------------------



 



(C) through (E) in Paragraph 8(d)(ii) above; provided however, any such payment
that would be paid in the six-month period beginning from Executive’s Separation
from Service) shall be paid in the seventh (7th) month following the month in
which such Separation from Service occurs and the amount subject to the
six-month delay shall accrue interest at the DCAP Rate for the period of such
delay, which interest shall be paid together with such payment.
     (b) Change in Control. For purposes of this Agreement, a “Change in
Control” of the Company shall mean the occurrence of any change in ownership of
the Company, change in effective control of the Company, or change in the
ownership of a substantial portion of the assets of the Company, as defined in
Section 409A(a)(2)(A)(v), the regulations thereunder, and any other published
interpretive authority, as issued or amended from time to time.
10. Excise Tax Payment.
     (a) If, as a result of Executive’s employment with the Company or
termination thereof, the benefits received by Executive under Section 9 above
(the “Total Payments”) are subject to the excise tax provision set forth in
Section 4999 of the Code (the “Excise Tax”), the Company shall pay to Executive
an additional amount (the “Gross-Up Payment”) such that the net amount retained
by Executive, after deduction of any Excise Tax on the benefits received
hereunder and any Federal, state and local income and employment taxes and
Excise Tax upon the Gross-Up Payment, shall be equal to the Total Payments.
Subject to Paragraph 11(b) below, the Company shall pay to Executive as soon as
administratively practicable, but in no event later than by end of the calendar
year following the year in which Executive remits the Excise Tax, and Gross-Up
Payment due under this subparagraph (a).
     (b) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to Executive and selected by the accounting firm
which was, immediately prior to the Change in Control, the Company’s independent
auditor (the “Auditor”), such payments or benefits (in whole or in part) do not
constitute parachute payments, including by reason of Section 280G(b)(4)(A) of
the Code, (ii) all “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax
unless, in the opinion of Tax Counsel, such excess parachute payments (in whole
or in part) represent “reasonable compensation” for services actually rendered
(within the meaning of Section 280G(b)(4)(B) of the Code) in excess of the Base
Amount (as defined in Section, 280G(b)(3) of the Code) allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax, and
(iii) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, Executive shall be deemed to pay federal income tax at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of Executive’s
residence on the date of termination (or if there is no date of termination,
then the date on which the Gross-Up Payment is calculated for purposes of this
subparagraph (b)), net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.

9



--------------------------------------------------------------------------------



 



     (c) In the event that the Excise Tax is finally determined to be less than
the amount taken into account hereunder in calculating the Gross-Up Payment,
Executive shall repay to the Company, within five (5) business days following
the time that the amount of such reduction in the Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by Executive, to the extent that such repayment results in
a reduction in the Excise Tax and a dollar-for-dollar reduction in Executive’s
taxable income and wages for purposes of federal, state and local income and
employment taxes, plus interest on the amount of such repayment at one hundred
twenty percent (120%) of the rate provided in Section 1274(b)(2)(B) of the Code.
In the event that the Excise Tax is determined to exceed the amount taken into
account hereunder in calculating the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess plus any interest, penalties or additions payable by
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined, but in no event
later than the end of the calendar year following the year in which Executive
remits the Excise Tax, subject to Paragraph 11(b) below. Executive and the
Company shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.
     (d) Notwithstanding anything else herein, this Paragraph 10 shall survive
any termination of employment, any payments hereunder or any termination of
obligations hereunder; provided, however, that this Paragraph 10 shall not
survive any termination of employment for Cause that occurs prior to a Change in
Control or any payments or termination of obligations in connection with such
termination for Cause.
11. Compliance with Section 409A.
     (a) Separate Payments. Each payment or benefit provided for in this
Agreement is a separate “payment” within the meaning of Treasury Regulation
section 1.409A-2(b)(2)(i).
     (b) Delay of Payments. Notwithstanding the foregoing, if any of the
payments or benefits payable to Executive under this Agreement when considered
together with any other payments or benefits which may be considered deferred
compensation under Section 409A would result in the imposition of additional tax
under Section 409A if paid to Executive on or within the six (6) month period
following her Separation from Service, then to the extent such portion of the
payments or benefits resulting in the imposition of additional tax would
otherwise have been payable on or within the first six (6) months following her
Separation from Service, shall be paid in a lump sum in the seventh (7th) month
following the month in which such Separation occurs (or such longer period as is
required to avoid the imposition of additional tax under Section 409A), and such
lump sum amount shall accrue interest at the DCAP Rate for the period of such
deferral, which interest shall be paid together with such payment. All
subsequent payment or benefits will be payable in accordance with the payment
schedule applicable to each such payment of benefits.

10



--------------------------------------------------------------------------------



 



     (c) Administration. Notwithstanding anything in this Agreement to the
contrary, the Company shall administer and construe this Agreement in accordance
with Section 409A, the regulations promulgated thereunder, and any other
published interpretive authority, as issued or amended from time to time, so as
not to subject Executive to the additional tax and interest imposed under
Section 409A. To the extent that the Company and/or Executive reasonably
determine that any amount payable under this Agreement would trigger the
additional tax imposed by Section 409A, the Company and Executive shall promptly
agree in good faith on appropriate modifications to the Agreement (including
delaying or restructuring payments) to avoid such additional tax yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to
Executive. If Executive incurs liability under Section 409A(a)(1)(B) as a direct
result of the Company’s failure to fulfill the foregoing obligations, the
Company will indemnify and hold Executive harmless from such liability;
provided, however, that the Company shall have no obligation under this
provision for any such failures that are attributable to Executive’s own willful
acts or omissions or to Executive’s demand for a distribution of benefits
notwithstanding a recommendation of the Company against the distribution.
12. General Provisions.
     (a) Executive’s rights and obligations hereunder shall not be transferable
by assignment or otherwise. Nothing in this Agreement shall prevent the
consolidation of the Company with, or its merger into, any other corporation, or
the sale by the Company of all or substantially all of its properties or assets;
and this Agreement shall inure to the benefit of, be binding upon and be
enforceable by, any successor surviving or resulting corporation, or other
entity to which such assets shall be transferred. This Agreement shall not be
terminated by the voluntary or involuntary dissolution of the Company.
     (b) This Agreement and Executive’s “Indemnification Agreement” (as defined
below) constitutes the entire agreement between the parties hereto in respect of
the matters addressed herein regarding the employment of Executive by the
Company. This Agreement and Executive’s Indemnification Agreement supersedes and
replaces all prior oral and written agreements, understandings, commitments, and
practices between the parties pertaining to Executive’s employment by the
Company, including, but not limited to, the Prior Employment Agreement. “For
purposes of this Agreement, “Indemnification Agreement” means the Company’s
standard form of indemnification agreement for executives, as amended, restated
and revised from time to time.
     (c) In the event Executive’s employment with the Company shall terminate
under circumstances otherwise providing Executive with a right to benefits under
both the Company’s Severance Policy for Executive Employees and
Paragraph 8(d)(ii) above, Executive shall be entitled to receive the greater of
the benefits provided therein or herein, calculated individually, without
duplication; provided, however, if the benefits are greater under the Severance
policy for Executive Employees, such greater amount shall be paid in the same
time and form provided for payment under Paragraph 8(d)(ii) above.
     (d) Executive and the Company agree that any dispute, controversy or claim
between them, other than any dispute, controversy claim or breach arising under
Paragraph 7 of this Agreement, shall be settled exclusively by final and binding
arbitration in accordance with the

11



--------------------------------------------------------------------------------



 



National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (the “AAA Rules”). A neutral and impartial arbitrator
shall be chosen by mutual agreement of the parties or, if the parties are unable
to agree upon an arbitrator within a reasonable period of time, then a neutral
and impartial arbitrator shall be appointed in accordance with the arbitrator
nomination and selection procedure set forth in the AAA Rules. The arbitrator
shall apply the same substantive law, with the same statutes of limitations and
remedies, that would apply if the claims were brought in court. The arbitrator
also shall prepare a written decision containing the essential findings and
conclusions upon which the decision is based. Either party may bring an action
in court to compel arbitration under this Agreement or to enforce an arbitration
award. Otherwise, neither party shall initiate or prosecute any lawsuit in any
way related to any claim subject to this agreement to arbitrate. Any arbitration
held pursuant to this subparagraph (d) shall take place in San Francisco,
California. Each party shall pay its own costs and attorneys’ fees, unless a
party prevails on a statutory claim and the statute provides that the prevailing
party is entitled to payment of its or his attorneys’ fees. In that case, the
arbitrator may award reasonable attorneys’ fees and costs to the prevailing
party as provided by law. The Company agrees to pay any administrative costs and
fees of the AAA, as well as the costs and fees of the arbitrator. THE PARTIES
UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A WAIVER OF THEIR RIGHT TO
A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS AGREEMENT.
     (e) Executive expressly acknowledges and agrees that, except as expressly
set forth in Paragraph 10 of this Agreement, in the event the benefits provided
hereunder are subject to the excise tax provision set forth in Section 4999 of
the Code, (i) Executive shall be responsible for, and (ii) Executive shall not
be entitled to any additional payment from the Company for, any Federal, state,
and local income and employment taxes, interest or penalties that may arise in
connection with such benefits.
     (f) The provisions of this Agreement shall be regarded as divisible, and if
any of said provisions or any part hereof are declared invalid or unenforceable
by a court of competent jurisdiction, the validity and enforceability of the
remainder of such provisions or parts hereof and the applicability hereof shall
not be affected thereby.
     (g) This Agreement may not be amended or modified except by a written
instrument executed by the Company and Executive.
     (h) This Agreement and the rights and obligations hereunder shall be
governed by and construed in accordance with the laws of the State of California
without regard to its principles of conflict of laws.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, The parties have executed this Agreement as of the date
first above written.

         
ATTEST:
  McKesson Corporation    
 
  A Delaware Corporation    
 
       
/s/ Laureen E. Seeger
  /s/ Jorge L. Figueredo    
 
       
Laureen E. Seeger
  Jorge L. Figueredo    
Executive Vice President, General Counsel and Secretary
  Executive Vice President,
Human Resources    
 
       
 
  /s/ Paul C. Julian    
 
       
By the Authority of the Compensation
  Paul C. Julian    
Committee of the McKesson Corporation
On October 24, 2008
  Executive Vice President and Group President    

13